       Case 1-19-41104-nhl         Doc 2       Filed 02/26/19           Entered 02/26/19 13:21:38




                                                      Certi l'icate N umber: 0 I 40 I -NYE-CC-O 3 | 99 | 262


                                                    llilllill ||]ilil|| ilil t il ilt       |   il   ilililIIil ilililililililililt ]l
                                                                           0   I   J0t -NYF-CC-0-] I e9 | 162




                      Cnnrrnrcarr Or CouNsnrrxc

I CERTIFY      that on December 5,2018, at l0:20 o'clock AM EST, Sharorr P
Ingleton received from GreenPath. Inc., an agency approved pursuant to ll
U.S.C. $ | I 1 to provicle credit cclunseling in the Eastern District of New York, an
individual [or group] briefing that cornplied with the provisions of I l U.S.C. $$
109(h)and11l.
A debt repayment plan was not prepared. If a debt repayment plan was prepared,                                                    a
copy of the debt repayment plan is attached to this certificate.

This counseling session rvas conducted by internet.




Date   :   December 5. 2018                           By:        /s/Jercrnv Larl< for Dana Mattila


                                                      Narne: Dana Metttila


                                                      Title:     Counselor




* Indivicluals who wish to filc a bankruptcy case uncler title l l of the Unitetl States Bankruptcy
Code are required to f ile with the United States Bankruptcy Court a crompleted certificate of
counseling from the nonprofit budget and credit counseling a-qency that provided the individual
the counseling services and a copy of thc debt repayrnent plan, if any, clevcloped throush the
credit ct'runseling agency. Ser   ll   U"S.C. \s$ 109(h) and -521(b).
